Citation Nr: 0530996	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  97-26 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for major depression to 
include as secondary to Guillain-Barre syndrome.  

2.  Entitlement to an increased rating for Guillain-Barre 
syndrome, currently evaluated 10 disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse, as well as Jose Arturo Juarbe 
Ortriz, M.D. 


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from November 1954 to 
October 1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.  By a decision of January 1997, the RO confirmed and 
continued a 10 percent evaluation for Guillain-Barre 
syndrome.  The RO issued a decision in November 1998 denying 
service connection for major depression, including as 
secondary to Guillain-Barre syndrome.  

Hearings were held at the RO in December 1997 and in October 
2000 before local hearing officers.  The transcripts of these 
proceedings are of record.  

The Board remanded this case to the RO in May 2001 for 
further development.  The case has been returned to the Board 
for continuation of appellate review.  


FINDINGS OF FACT

1.  Major depression is not shown to have been present in 
service or until many years thereafter nor is major 
depression shown to be causally related to service-connected 
Guillain-Barre syndrome.

2.  Guillain-Barre syndrome is manifested primarily by 
diminished lower extremity reflexes and sensory changes and 
mild loss of lower extremity motor power; there is no 
compromise of cranial nerve function or of mental functioning 
attributable to Guillain-Barre syndrome.  

CONCLUSIONS OF LAW

1.  Major depression was not incurred in or aggravated by 
service nor is it proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).

2.  An increased rating for Guillain-Barre syndrome is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8000 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an October 2004 
letter from the RO to the appellant that was issued in 
connection with the initial RO decisions in January 1997 and 
November 1998.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.  

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  In this 
regard, the RO requested the claimant's records from the 
Social Security Administration (SSA).  In a statement dated 
in September 2002, SSA advised that it was unable to locate 
the veteran's file, after an exhaustive and comprehensive 
search.  Accordingly, the Board concludes that SSA records 
are unobtainable and that further efforts to locate those 
records would be futile.  Records from a non-VA medical 
sources have also been obtained.  There is no indication that 
any pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In the present case, 
the unfavorable RO decisions of January 1997 and November 
1998 that are the basis of this appeal were already issued 
prior to the enactment of the VCAA in November 2000.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

Generally, disability from organic diseases of the central 
nervous system and their residuals may be rated from 10 
percent to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  Consider especially 
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the schedule.  With partial loss of use of one or 
more extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  38 C.F.R. § 4.124a.  

8000 Encephalitis, epidemic, chronic: warrants a 100 percent 
rating as an active febrile disease.  Residuals are 
evaluated according to severity, and warrant a minimum 
rating of 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 
8000.  

Note:  It is required for the minimum ratings for residuals 
under diagnostic codes 8000-8025, that there be 
ascertainable residuals.  Determinations as to the presence 
of residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on 
the basis of the diagnosis recorded; subjective residuals 
will be accepted when consistent with the disease and not 
more likely attributable to other disease or no disease.  It 
is of exceptional importance that when ratings in excess of 
the prescribed minimum ratings are assigned, the diagnostic 
codes utilized as bases of evaluation be cited, in addition 
to the codes identifying the diagnoses.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury.  38 C.F.R. § 4.20 (2005).

Analysis

Service Connection for Major Depression

Service medical records disclose a prolonged period of 
treatment for Guillain-Barre syndrome.  In April 1956, it was 
reported that the veteran seemed to be mentally depressed 
because of separation from his parents and familiar 
surroundings and because of his dislike of hospital food.  
The assessment was situational maladjustment.  There were 
thereafter no documented recurrences of depression or 
manifestations of situational maladjustment, and no 
psychiatric defects were noted on an October 1956 general 
physical examination.  

On VA psychiatric examination in September 1970, the 
diagnosis was anxiety reaction.  The examination report 
contains no medical opinion about the etiology of the 
veteran's psychiatric condition. 

Private medical records, dated in October 1995, first 
objectively demonstrate the presence of major depression, a 
condition also confirmed by subsequent VA and private medical 
records.  Major depression, then, was first verified about 40 
years after the veteran completed military service.  There is 
no medical opinion in the record linking major depression to 
any event or occurrence of military service, nor does the 
claimant assert service onset of major depression.  Rather, 
he contends that a depressive disorder developed secondary to 
service-connected Guillain-Barre syndrome.  

Norberto Pellot Moran, M.D., a psychiatrist, in a statement 
dated in April 1999, was of the opinion that the veteran's 
depressive disorder was secondary to service-connected 
Guillain-Barre syndrome.  As well, Dr. Jaurbe Ortiz, a 
psychiatrist, in testimony provided at the veteran's October 
2000 personal hearing, also offered the opinion that the 
veteran developed a depressive disorder as a result of 
service-connected Guillain-Barre syndrome.  In this regard, 
the physician testified that the veteran lost his job because 
of the manifestations of Guillain-Barre syndrome and, in 
turn, the ensuing joblessness led to chronic depression.  

The veteran was afforded a VA psychiatric examination in 
December 2000.  The examiner found no etiological 
relationship between the veteran's present neuropsychiatric 
condition, dysthymic disorder, and service-connected 
residuals or sequelae of Guillain-Barre syndrome.  In this 
regard, the examiner emphasized that previous VA neurological 
evaluations had shown very little and very mild consequences 
of Guillain-Barre syndrome.  Another VA psychiatric 
examination, performed in April 2004, again ruled out any 
etiological relationship between service-connected Guillain-
Barre syndrome and dysthymic disorder, noting the minimal 
nature of symptoms of Guillain-Barre syndrome over the period 
of about 40 years after military service, prior to the 
initial diagnosis of a depressive disorder.  

The VA psychiatrist, who twice ruled out an etiological 
relationship between service-connected Guillain-Barre 
syndrome and major depression had reviewed the veteran's 
claims file.  She provided a definitive opinion with 
rationale, which was supported with specific examples from 
the veteran's medical records.  Her opinion is persuasive and 
supported by the medical evidence. 

By contrast, the Board assigns less probative weight to the 
opinions from Drs. Moran and Juarbe Ortiz that relate the 
veteran's depressive disorder to service-connected Guillain-
Barre syndrome.  Dr. Moran made no reference to having 
reviewed the veteran's claims file.  Although Dr. Juarbe 
Ortiz indicated he had reviewed the claims file, he 
acknowledged in testimony that he had made only a partial 
review.  He went on to note that his review did not include 
having considered reports of VA neurological examinations 
depicting the nature and extent of Guillain-Barre syndrome 
over the many years following the veteran's separation from 
service.  

So neither private psychiatrist's assessment linking the 
veteran's depressive disorder to service-connected Guillain-
Barre syndrome is informed by the in depth claims file review 
as are the assessments of the VA psychiatrist.  Factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  

The Board has considered the veteran's assertion linking a 
depressive disorder to service-connected Guillain-Barre 
syndrome.  His assertion amount to an opinion about a matter 
of medical causation.  There is no indication from the record 
that he has medical training or expertise.  As a lay person, 
he is not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

For these reasons, the claim for service connection for major 
depression must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Increased Rating for Guillain-Barre Syndrome

Service connection was granted and a 10 percent evaluation 
was assigned for Guillain-Barre syndrome, effective October 
1956.  The 10 percent evaluation has remained in effect since 
that time.  

The veteran maintains that he has pain in the neck, back and 
legs as a result of Guillain-Barre syndrome.  He asserts that 
he can walk only short distances because of lower extremity 
pain and weakness and maintains that he must use a cane to 
walk because he tires easily.  He claims that he has memory 
problems.  He contends that he has problems urinating and 
that he experiences alternating diarrhea and constipation.   

Service medical records show that the veteran was admitted to 
a hospital in January 1956, complaining of pain in the back 
and both legs, with associated weakness of the legs.  On 
admission, he was able to stand, but had to be steadied.  
There was diffuse weakness of all lower extremity muscles 
groups.  It was found that tendon reflexes of the upper and 
lower extremities were absent.  There were no pathological 
reflexes.  The diagnosis was Guillain-Barre syndrome.  A 
treatment notation indicates that the veteran had improved 
remarkably by July 1956.  A service department medical board 
was convened in October 1956.  The assessment was that the 
veteran had slight weakness of the right calf-residual of 
Guillain-Barre syndrome-cured.  

On VA neurological examination in September 1957, the 
diagnosis was very slight residuals of Guillain-Barre 
syndrome.  On VA neurological examination in June 1962, the 
diagnosis was slight residuals of Guillain-Barre syndrome.  
On VA neurological examination in September 1970, the cranial 
nerve evaluation was unremarkable.  Active and passive 
movement were present.  Gait and station were normal.  There 
was some weakness of the left lower extremity.  The knee jerk 
reflex was absent.  The left knee jerk reflex was 
hyperactive.  Ankle jerk reflexes were brisk.  Sensation was 
decreased in the right lower extremity.  

A VA neurological examination was performed in September 
1996.  It was found that the veteran was alert and oriented.  
Memory was fair.  No cranial nerve impairment was detected.  
Gait was guarded; he limped favoring the right lower 
extremity.  There was atrophy of the right calf, the right 
calf measuring 1 cm less than the left.  Sensation of the 
right lower extremity was diminished compared to the left 
lower extremity.  The right knee jerk was diminished as 
compared to the left knee jerk.

Records from non-VA medical providers, dated from 1995 to 
1999, reflect the veteran's complaints of lower extremity 
pain and weakness.  Diagnostic imaging showed disc bulging 
and sclerotic changes in segments of the lumbar spine, but no 
evidence of disc herniation.  The diagnoses included L5 
radiculopathy and peripheral neuropathy.  

VA clinical records, dated from 1996 to 1999, show the 
veteran's complaints of low back pain and neck pain, as well 
as lower extremity weakness and numbness.  The diagnoses 
included lumbosacral spondylosis and radiculopathy, cervical 
spondylosis, and disc disease involving certain segment of 
the cervical spine.

In January 1998, a VA neurologist reviewed the veteran's 
claims file, including the results of electrodiagnostic 
testing, and orthopedic and rehabilitation medicine 
examinations.  The conclusion was that the veteran's 
radiculopathy and its related symptoms were not secondary to 
his service-connected Guillain-Barre syndrome.  
In April 1998, the assessment on VA electrodiagnostic testing 
was that some latency changes bilaterally in the posterior 
tibial nerves could be on the basis of the veteran's history 
of Guillain-Barre syndrome.  At the October 2000 personal 
hearing, Dr. Juarbe Ortiz testified that radiculopathy was 
not a symptom consistent with Guillain-Barre syndrome.  

On VA neurological examination in January 2000, no impairment 
of cranial nerves was detected.  The veteran came to the 
examination in a wheelchair, but was able to transfer from 
the wheelchair by holding on to furniture.  There was right 
calf atrophy, the right calf measuring 2 cm less than the 
left calf.  The lower extremities exhibited some weakness, 
being graded as 3.5/5, and this was partially due to pain.  
There was diminished sensation of the left lower extremity.  
Also noted was generalized hyporeflexia with absent ankle 
jerks.  The diagnoses were status post Guillain-Barre 
syndrome, lumbar radiculopathy by electromyographic testing, 
and peripheral neuropathy by electrodiagnostic studies.  

A VA neurological examination was performed in April 2004.  
The principal complaint was of lower back pain and of lower 
extremity pain, cramping and weakness.  The cranial nerve 
examination was normal.  Mental evaluation showed no deficits 
of memory and normal thought process.  No gait ataxia was 
detected.  Motor examination showed decreased power in the 
lower extremities, graded as 4/5.  The upper extremities were 
graded as 5/5.  Tone was normal in all four extremities, and 
there was no atrophy.  

Further , sensory examination revealed decreased pinprick in 
both lower extremities up to the thigh level, with pinprick 
perception present in the upper extremities.  Vibratory 
perception was also decreased in the lower extremities.  Deep 
tendon reflexes were trace at the right patella, normoactive 
and +2 at the left patella, normoactive and +1 at the 
Achilles level on the left, and trace at the Achilles level 
on the right.  No pathological reflexes were elicited.  The 
diagnosis was history of Guillain-Barre syndrome in 1956, 
recovered, but with sequelae as described, mainly expressed 
as reflex changes and sensory and motor manifestations in the 
lower extremities. 

The veteran's Guillain-Barre syndrome may be rated by analogy 
to chronic encephalitis under 38 C.F.R. § 4.124a, Diagnostic 
Code 8000.  Clearly, to the extent that Guillain-Barre 
syndrome-an acute febrile polyneuritis-had ever been 
active, the process had resolved almost 50 years ago during a 
period of hospitalization while the veteran was in military 
service.  Accordingly, Guillain-Barre syndrome is rated on 
the demonstrable residuals.  

The veteran has experienced longstanding complaints of low 
back pain and lower extremity pain and weakness, and he 
maintains that these are the principal manifestations of 
Guillain-Barre syndrome.  A review of the record shows that 
he first began reporting a notable amount of low back pain 
and lower extremity pain and weakness during the mid-1990's.  
Significantly, since the mid-1990's, the medical evidence 
demonstrates that he has experienced degenerative changes of 
the lumbar spine, with accompanying radiculopathy, a 
condition that can involve impingement of spinal nerves 
supplying the lower extremities.  

In this case, a VA neurologist specifically ruled out 
symptoms of radiculopathy-lower back pain and pain referred 
down the lower extremities-as manifestations of Guillain-
Barre syndrome.  Indeed, a private physician concurred, 
providing the assessment that radiculopathy is unrelated to 
Guillain-Barre syndrome.  In any event, the manifestations of 
nonservice-connected lumbar radiculopathy may not be 
considered in determining the extent of impairment from 
Guillain-Barre syndrome.

The medical evidence includes some electrodiagnostic findings 
suggesting bilateral changes in the tibial nerve, a 
peripheral nerve supplying the lower extremities.  The 
assessment was that peripheral neuropathy might be related to 
Guillain-Barre syndrome.  However, repeated VA neurological 
examinations over a period of about the last 10 years 
demonstrate that the veteran experiences no more than mild 
compromise of lower extremity motor function attributable to 
Guillain-Barre syndrome.  Thus, although he presented in a 
wheelchair at the January 2000 VA neurological examination, 
there were no clinical findings attributing weakness-
extensive enough that he needed a wheelchair-to Guillain-
Barre syndrome.  

The medical evidence suggests that much of the veteran's 
extensive weakness is likely attributable to lumbar 
radiculopathy and degenerative changes of the lumbosacral 
spine.  As such, his bodily weakness may not be considered in 
determining impairment exclusively referable to service-
connected Guillain-Barre syndrome.  

The Board notes that the veteran has also voiced complaints 
of pain in the neck or cervical spine region.  There is no 
verification from VA neurological examiners or from private 
clinicians that neck pain is a manifestation of Guillain-
Barre syndrome.  However, there is medical evidence 
demonstrating degenerative changes involving segments of the 
cervical spine.  So it appears that the veteran's neck pain 
may be a manifestation of degenerative changes of the 
cervical spine.  As such, his neck pain may not be factored 
in a consideration of impairment exclusively referable to 
service-connected Guillain-Barre syndrome.

As well, the veteran has claimed memory problems and bladder 
and bowel problems that he attributes to Guillain-Barre 
syndrome.  If these problems are actually present, they have 
not been substantiated by clinical findings as being 
manifestations of his service-connected Guillain-Barre 
syndrome.

At bottom, the totality of the medical evidence demonstrates 
that residual manifestations of Guillain-Barre syndrome 
primarily involve some diminished reflexes and some atrophy 
affecting the lower extremities, but with a significant 
retained lower extremity motor power.  At the same time, 
there is no objective evidence suggesting compromise of 
cranial nerve function or mental functioning from Guillain-
Barre syndrome.  The currently assigned 10 percent rating 
encompasses the degree of demonstrably ascertainable 
impairment from Guillain-Barre syndrome.

In determining that a rating higher than 10 percent is not 
warranted for Guillain-Barre syndrome, the Board has been 
mindful of the benefit-of-the-doubt doctrine.  But since, for 
the reasons stated, the preponderance of the evidence is 
against the claim, the doctrine does not apply.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for major depression is denied.

An increased rating for Guillain-Barre syndrome is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


